Title: To George Washington from Philip Schuyler, 30 May 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] May 30th 1779

Yesterday I was honored with Your Excellency’s favor of the 21st Instant.
Before my last Lieut. McLallen who was under an Arrest had privately left Albany and is supposed to be Gone towards Boston. Lt Haasbrook who Accompanied him to Oswegetchie I am Informed is an Intelligent young man I therfore requested Colo. V. Schaick to send him with the party to explore the Country In Consequence of your Excellencys request conveyed In yours of the tenth Instant I shall desire that he may be sent to me on his return that I may personally examine him in every particular recommended to Colo. Van Schaick In mine of the 22d Copy of which I Inclose and by which your Excellency will perceive that I have directed Such Inquiries to be made as will In part answer the queries contained In Your last the remainder Haasbrook will probably be Able to Answer on his return.
The Inclosed No. 2 is Copy of a letter I have Just received from Mr Deane Amongst the Indian prisoners now at Albany are four Cayuga warriors, and some women of that nation. If the Onondagos now at Albany belong to those families that are removed to Oneida, I should recommend their release assoon as any of their people have actually Committed hostilities agains[t] the Enemy.
I concieve the river Scull mentioned by Lt McLallen to be the Same with the river Lafamine which empties In the large bay of Ontario between Oswego and buck or deer Island, If so he has probably mistaken the Course from that river to the Oswegatchie river which from all the Information I have been able to Collect lays South East from It. perhaps too he may have mistaken the distance. I am Dear Sir Most Sincerely and with the truest Esteem & affection Your Excellencys Obedient Humble Servant
Ph: Schuyler
